MILLS, Judge.
Smith appeals from the denial of his 3.850 motion for postconviction relief, contending that he was represented by ineffective trial counsel and that he was sentenced *918in excess of the statutory maximum. We affirm.
In 1979, Smith filed a motion for mitigation of sentence in which he alleged the same grounds. The trial court denied the motion and no appeal was taken from the order.
But even so, Smith’s allegations of ineffective assistance of counsel do not meet the requirements set forth in Knight v. State, 394 So.2d 997 (Fla.1981), and the sentence is within the limit set forth in Section 775.087(l)(a), Florida Statutes (1977).
AFFIRMED.
BOOTH, C.J., and JOANOS, J., concur.